Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 2, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 5 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation were largely responsive to defendant’s summation and do not warrant reversal when these remarks are viewed in context of the entire summation, the evidence, and the court’s charge (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s remaining contentions, including those relating to Miranda v Arizona (384 US 436), are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Lerner, Andrias and Friedman, JJ.